Citation Nr: 1104604	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09 34-033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory condition, 
claimed as asthma, bronchitis, pleurisy, chronic obstructive 
pulmonary disease, and lung disease, (hereinafter respiratory 
condition), to include as secondary to in-service herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned at a video hearing 
in April 2010.  This transcript has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his respiratory condition was caused by 
his time in-service, to include exposure to Agent Orange.  
Specifically he references 2 different occasions where he had an 
asthma attack and had to seek medical attention, but also at the 
April 2010 hearing he indicated that he was frequently sick with 
respiratory problems while in-service.  See January 2007 
statement.

At the Veteran's June 1971 entrance examination the examiner 
reported no defects for the Veteran's lungs, chest, or sinuses.  
On his Report of Medical History the Veteran reported that pre-
service he suffered from hay fever.  The Veteran was given a 
chest x-ray and a June 1971 record indicates that the Veteran's 
chest x-ray was normal and no defects were noted.

The Veteran's service treatment records indicate he was seen on 
multiple occasions with complaints of nasal and chest congestion 
and wheezing.  See e.g., November 1972 and January 1973 service 
treatment records.  In a July 1971 service treatment record the 
Veteran indicated he had a history of a collapsed left lung 
and/or pneumonia.  A January 1972 service treatment record stated 
the Veteran had a plant or other allergy, which was confirmed by 
the platoon medic, and the Veteran was given medication.  In a 
follow up record of February 1972 the physician noted the Veteran 
had a long history of allergic rhinitis and asthma and the 
Veteran was scheduled for an allergy panel.  The results of this 
panel have not been provided in the Veteran's service treatment 
records.  The Veteran was also given a chest x-ray in February 
1973 to rule out pneumonia.  The results indicated the x-ray 
showed no active disease, but a small granuloma was noted.

The Board also notes that at the April 2010 Board hearing the 
Veteran appears to state that he suffered from asthma, but on his 
Report of Medical History, he listed it as hay fever.  At the 
Board hearing, the Veteran also indicated that pre-service he had 
been put on medication for flare-ups of a respiratory condition.

With regard to service connection claims, the Court held in the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed to an herbicide agent during such 
service, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116.  The Veteran had confirmed service 
in Vietnam from December 1971 to June 1972.  It is presumed that 
he was exposed to herbicides.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne form 
disease consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), manifested to a degree of 10 percent 
at any time after service shall be service connected, if a 
veteran was exposed to a herbicide agent during active military, 
naval, or air service, and the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, and provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied. 

Notwithstanding the foregoing presumption provisions, the United 
States Court of Appeals for the Federal Circuit has determined 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  The Court has specifically held 
that the provisions of Combee are applicable in cases involving 
herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Seasonal and other acute allergic manifestations subsiding on the 
absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be on 
the whole evidentiary showing.  38 C.F.R. § 3.380.

Given the multiple service treatment records which indicate the 
Veteran was treated for various respiratory conditions in-service 
to include questionable allergies, the February 1973 chest x-ray 
noting a small granuloma which was not apparent in the June 1971 
x-ray, the conceded exposure to Agent Orange, and the current 
diagnosis of a respiratory condition, the Veteran should be 
afforded a VA examination.  The Board must remand for a VA 
examination to determine the etiology of any existing respiratory 
condition
Furthermore, the Veteran has not received notice regarding 
information necessary to substantiate a claim for service 
connection due to herbicide exposure.  As such, the RO must 
provide any notice and assistance, to the extent required 
pursuant to the Veterans Claims Assistance Act (VCAA), with 
regard to the claim of service connection due to herbicide 
exposure.

Accordingly, the case is REMANDED for the following action:

	1.	Schedule the Veteran for a VA examination 
for the
purpose of ascertaining the etiology of 
his respiratory condition.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review and the examination report should 
reflect that such a review was 
accomplished.  Any medical testing should 
be accomplished.  After reviewing the 
record and examining the Veteran, the 
examiner should state what the Veteran's 
current respiratory condition includes and 
provide the following opinions: 

a)	whether it is at least as likely 
as not that the Veteran's current 
respiratory condition is directly 
related to service, and

b)	whether any diagnosed respiratory 
condition pre-existed service, and 
if so whether such condition was 
aggravated by service, to include 
consideration of whether signs and 
symptoms consistently resolved 
with the removal of the allergen 
trigger, such as seasonal pollens; 
and 

c)	whether it is at least as likely 
as not that the Veteran's 
respiratory condition(s) is 
related to Agent Orange exposure.
A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

2.	The Veteran should also be sent an updated 
VCAA notice which informs him how to 
establish a claim for service connection 
due to herbicide exposure.  In particular, 
advise him of the laws governing claims 
based on herbicide agent exposure, 
including the need to provide medical 
evidence to support that basis of claim 
where the disorder may not be 
presumptively service connected based on 
that exposure.  Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994).  

3.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim.  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be furnished with an appropriate 
supplemental statement of the case that 
includes consideration of any evidence 
added to the claims file since the 
issuance of the last supplemental 
statement of the case in October 2009.  
The Veteran and his representative should 
also be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


